DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/22 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 05/23/22. Claims 1-2, 5, 10-11, 13, 15-16, 24-27, 29-30 and 32 has been amended, no claims have been canceled and no new claims have been added. Accordingly, claims 1-6 and 8-9 remain under examination on the merits. Claims 10-34 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 8-9 are indefinite because claim 1 recites the limitation "imatinib or salt thereof" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not support a salt thereof preceding this recitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surber (US 20150044288).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Surber teach formulations of imatinib for aerosolization for the treatment of various fibrotic, and vascular diseases, including diseases associated with the lung and heart (See abstract).
Disclosed is an aqueous solution for nebulized inhalation administration comprising: water; imatinib or salt thereof at a concentration from about 0.1 mg/mL to about 100 mg/mL and optionally a phosphate buffer that maintains the pH of the solution (See [0007] and [0009]). 
It is further disclosed that the aqueous droplet of imatinib or salt thereof has a diameter less than about 5.0 µm. the said aqueous droplet was produced from a liquid nebulizer (See [0016]-[0018]). The nebulizer is a liquid nebulizer, which may be a jet nebulizer or a nebulizer comprising a vibrating mesh (See [0019]).  
Surber teach a method for the treatment of lung disease in a mammal wherein the lung disease is pulmonary hypertension comprising administering a pharmaceutical composition comprising imatinib or salt thereof, by inhalation, i.e. nebulization, wherein the mammal is a human. The said liquid nebulizer delivers from about 0.001 mg to about 200 mg of imatinib or salt thereof (See [0021] and [0027]).
Disclosed is an imatinib or salt thereof formulation that comprises imatinib or salt thereof, alone or formulated with excipients dissolved in a simple aqueous solution that may be aerosolized or inhaled to the nasal or pulmonary compartment (See [0216]).
	Surber teach that as altered PDGF signaling plays an important role in the course of PAH, imatinib or salt thereof, may also have a positive effect on hemodynamics and pulmonary vascular remodeling in PAH and serve as an anti-remodeling therapy for this disease (See [0208]).  
Surber also discloses that “in one embodiment, a particular formulation of the imatinib or salt thereof, ….. compound disclosed herein is combined with a particular aerosolizing device to provide an aerosol for inhalation that is optimized for maximum drug deposition at a site of infection, …., pulmonary arterial hypertension, …, and maximal tolerability. Factors that can be optimized include solution or solid particle formulation, rate of delivery, and particle size and distribution produced by the aerosolizing device” (See [0399]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively: Surber teach each and every limitation of the claims, however, if it is not interpreted as an anticipating reference, the following rejection applies. 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Surber (US 20150044288) in view of Ghofrani et al (Imatinib in pulmonary arterial hypertension patients with inadequate response to established therapy) and as evidenced by Newman (Aerosol deposition considerations in inhalation therapy). 

Surber’s teachings are delineated above and incorporated herein.  
	Surber clearly teach that imatinib treatment had a positive effect on PAH, however they do not exemplify such treatment. As such, one of ordinary skill in the art would have been motived to have followed their guidance and treat PAH with an inhaled (nebulized) imatinib formulation. 

Additionally, Ghorfani et al teach that imatinib is well tolerated in patients with PAH and may be efficacious as an add-on therapy in patients with PAH (See entire document, especially last paragraph). 

Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used; a few hundred micrograms of inhaled beta agonist may be as effective as 10 mg oral dose, there is a rapid onset of action, i,e within 5 minutes (See page 1, 1st column). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ghofrani et al and Surber and as evidenced by Newman to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to take guidance from Surber and in view of Ghofrani et al to recognize that treating PAH with imatinib or a salt thereof is an effective method. 
Accordingly, one of ordinary skill in the art would have been motived to have selected imatinib inhalation (nebulization) as an effective treatment for PAH in patients in need thereof as taught by Surber and Ghofrani et al in combination. As evidenced by Newman, one of ordinary skill in the art is more than capable of determining the nebulized dose form oral dose of a medicament.   
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsiou et al (Inhaled tyrosine kinase inhibitors for pulmonary hypertension: a possible future treatment) in combination with Pascoe et al (US 20110190313).

Pitsiou et al teach that pulmonary hypertension is a disease with severe consequences for the human body. There are several diseases and situations that induce pulmonary hypertension and are usually underdiagnosed. Treatments include inhaled options. Depending on its severity, heart or lung transplant may also be an option. A possible novel treatment could be tyrosine kinase inhibitors. Experiments with three jet nebulizers with imatinib were conducted. The droplets of less than 5 μm in mass median aerodynamic diameter were produced. Experiments indicated that imatinib is superior to erlotinib with regard to small droplet size formation using both inhaled technologies (1.37 μm or 2.23 μm for jet nebulizers) (See abstract).
It is concluded that the research indicates that TKIs already on the market can be modified to be produced as aerosols that could be used as an aerosol treatment for PH. Specifically, imatinib, which we already know causes severe dose-dependent side effects when administered systemically, could be administered as an aerosol. A future clinical trial is needed to determine the effectiveness of aerosolized TKIs for PH. In our current study, the major findings were that the performance of imatinib was superior to that of erlotinib with regard to small droplet size formation using both inhaled technologies in jet nebulizers (See page 1761). 
Pitsiou et al lack a specific disclosure on the treatment being for PAH. This would have been obvious over the teaching of the art including Pascoe et al. 

Pascoe et al teach the use of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]-benzamide (also known as "Imatinib" [International Non-proprietary Name]; hereinafter: "COMPOUND I") or a pharmaceutically acceptable salt thereof for the manufacture of a medicament for the treatment of pulmonary arterial hypertension (PAH) (See abstract and [0001]). 
Disclosure is to an alternative therapy in the treatment of pulmonary hypertension, especially pulmonary arterial hypertension (See [0003]). 
Pascoe et al disclose that “It has now surprisingly been demonstrated that pulmonary arterial hypertension can be successfully treated with COMPOUND I, or pharmaceutically acceptable salt thereof …., in particular in patients who failed prior therapy” (See [0005] and [0007]). 
Pascoe et al further disclose “a method of treating warm-blooded animals including humans suffering from pulmonary arterial hypertension, by administering to a said animal in need of such treatment an effective dose of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]benzamide or a pharmaceutically acceptable salt thereof ….” (See [0008]).
Pascoe et al disclose that the formulations can be administered by any route including orally, parenterally, enterally, etc, (See [0046]). 
Depending on species, age, individual condition, mode of administration, and the clinical picture in question, effective doses, for example daily doses of about 100-1000 mg, preferably 200-600 mg, especially 400 mg of COMPOUND I, are administered to warm-blooded animals of about 70 kg bodyweight. For adult patients a starting dose corresponding to 400 mg of COMPOUND I free base daily can be recommended. In a test, patients were given dosages of 100 to 400 mg imatinib per day and were considered safe and effective (See [0072], [0073], [0083] and [0098]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Pitsiou et al   and Pascoe et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Pitsiou et al teach a method of treating pulmonary hypertension by the method of nebulization of a formulation comprising imatinib. While Pitsiou et al reference PAH, they do not expressly disclose treating PAH. Pascoe et al teach that PH and especially PAH are successfully treated with an effective dose of imatinib or a salt thereof. Accordingly, one of ordinary skill in the art having possession of both references would have been motivated to have treated PAH by nebulization of a composition comprising imatinib with a reasonable expectation of success as it is known that imatinib treats PH and PAH.  
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 and 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 11,229,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form.
The differences include reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  Other difference is that examined claims recite nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. 

Claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 10 of copending Application No. 16/874,190 (US 20200360477) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form.
The differences include reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  Other difference is that examined claims recite nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15-18 and 20 of copending Application No. 16/874,153 (US 20200375895) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof.
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation consisting of at least about 50% imatinib or a salt thereof.
The differences include examined claims reciting nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. The other difference is that reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zisman (9,815,815).
Zisman teach compounds, compositions, and methods for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity, including vascular and pulmonary such as pulmonary arterial hypertension (See abstract, Col. 9, lines 16-35 and Col. 40, lines 54-67). 
The said pharmaceutical compositions include at least one of the compounds of Structure 1 and a pharmaceutically acceptable carrier, excipients, binders, preservatives, etc. Solutions can include a sterile diluent such as water for injection, saline solution, etc, (See Col. 35, lines 19-53).
For administration to the respiratory tract, e.g., inhalation, including intranasal administration, the active compound may be administered by any of the methods and formulations employed in the art for administration to the respiratory tract. Thus, the active compound may be administered in the form of, e.g., a solution, suspension, or as a dry powder. The materials may be administered in a non-pressurized form such as in a nebulizer or atomizer. The formulations may be administered to the airways in the form of a lung surfactant formulation (See Col. 36, lines 6-35). 
It is disclosed that formulation for aerosol delivery, “PK10453 (Structure 2) was dissolved at a concentration of 20 mg/ml in 1M tosylic acid. Nebulization was performed with a PARI Nebulizer with an air pressure of 12.5 psi…. The mass median aerodynamic diameter (MMAD) was 2 µm and the associated geometric standard deviation (GSD) was 1.6. Imatinib mesylate was dissolved in water at 20 mg/ml and delivered by a PARI nebulizer then dried by passage through an annular ring of silica bead cartridges prior to inhalation (See Col. 44, lines 43-61).
It is disclosed that dosage levels are from about 0.1 to about 250 mg/kg per day, from about 0.05 to 100 mg/kg per day, or from about 0.1 to 50 mg/kg per day. Within this range, in some embodiments, the dosage is from about 0.05 to 0.5, 0.5 to 5 or 5 to 50 mg/kg per day (See Col. 38, lines 20-37 and claim 4). 
The said unit dose is sufficient to provide one or more of: (a) a Cmax of about 1 to 5000 ng/mL of the compound In a subject's plasma or a Cmax of about 1 to 5000 ng/mL of the compound In the subject's blood when it is administered to the subject; and (b) about 1 to 5000 ng/mL of the compound in a subject's plasma 24 h after administration or about 1 to 5000 ng/mL of the compound in the subject's blood 24 h after administration to the subject (See Col. 38, lines 54-62 and claims 5-6). 
In a test the inhaled dose of imatinib was estimated at 167 µg/Kg and the lung deposition disclosed in Table 1 is 0.1 (See Col. 48, lines 15-50 and Table 1). 

	                          Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the rejection of claims over Surber in view of Ghofrani, Applicant argues that “Surber generally reports nebulized solutions of imatinib or phenylaminopyrimidine derivatives or salts thereof at concentrations from about 0.1 mg/ml to about 100 mg/ml….. However, Applicant maintains that Surber provides no teaching or suggestion of what specific dose or range of doses should be used to treat PAH in a subject using a nebulized formulation of imatinib free base” (See Remarks, page 8).
The argument is not found persuasive. Surber teach a method of treating lung disease in a mammal wherein the lung disease is pulmonary hypertension comprising administering a pharmaceutical composition comprising imatinib or salt thereof, by inhalation, i.e. nebulization, and wherein the said liquid nebulizer delivers from about 0.001 mg to about 200 mg of imatinib or salt thereof.  It is also disclosed that the said imatinib formulation provide an aerosol for inhalation that is optimized for maximum drug deposition at a site of pulmonary arterial hypertension (See [0021], [0027] and [0399]). Surber provides adequate guidance on the dosage and droplet size, as well as types of suitable nebulizers. Thus, as shown and contrary to Applicant’s recitation, Surber in fact do teach the inhalation route of imatinib (free base) for treating PAH and disclose the dosage amount. 
Next argument is that “Ghofrani reports oral “imatinib” for the treatment of PAH but the disclosures of the paper indicate that, in fact, imatinib mesylate or Gleevec was in fact used: “S.P. is an employee of Novartis and owns stock in Novartis, which make and sell Gleevec (the therapeutic agent in the study).” Accordingly, similar to Zisman, any disclosure regarding effectiveness of treatment or dose ranges for PAH treatment would not have been applicable to imatinib free base. One of ordinary skill in the art would not have found it obvious to apply any teachings related to oral administration of imatinib mesylate to a different compound administered via a different route” (See Remarks, page 8).
The argument is not persuasive. The Ghofrani et al’s article/study recites imatinib and nowhere does it disclose a salt, mesylate or Gleevec. Applicant’s assumption that the study is based on the mesylate salt of imatinib because the study is partially supported by Novartis Pharma, is unsupported. Firstly, companies do support studies that are not based on their specific products. Secondly, the study is also supported by Medical research council (UK), by German research foundation and the Excellence cluster cardio-pulmonary system, who do not produce any formulations comprising imatinib or salts thereof.  Thirdly, Ghofrani et al’s teachings were relied upon for it’s disclosure that imatinib is effective in treating PAH. There is no evidence or argument that imatinib mesylate is effective in treating PAH while imatinib free base is not. Thus, one of ordinary skill in the art would have been motivated to have practiced Surber’s method for treating PAH with a reasonable expectation of success. 
Applicant’s next argument is that “Pitsiou does not teach treatment of PAH and would not therefore have provided any information to one of skill in the art regarding dosing in a nebulized imatinib treatment especially since, like Zisman and Ghofrani, actually reports data on “imatinib” meaning imatinib mesylate…..   Pascoe reports treatment of PAH with imatinib (primarily imatinib mesylate as discussed in the examples and presumably the referenced test on page 10 of the Office Action from which dosing of 100 to 400 mg was quoted. Importantly, Pascoe does not teach or suggest an inhalable formulation and especially not a nebulized formulation of imatinib free base. Accordingly, any dosing information reported in Pascoe would not have been relevant to the formulations of the claims. This is particularly true as the preferred oral dose of 400 mg reported in Pascoe was the dose at which serious and unexpected adverse events were found so frequently as to terminate the study in the 2015 paper referred to in the background of the present application (Frost, et al., 2015, Long-term safety and efficacy of imatinib in pulmonary arterial hypertension, J Heart Lung Transplant, 34(11):1366-75. Accordingly, one of ordinary skill in the art would not have found it obvious to treat PAH with a nebulized dose of imatinib free base in the claimed dose range at the time of the invention based on the cited references. Because no combination of the cited references teach or suggest the claimed method of treating PAH using a nebulized formulation comprising between 1 mg and 100 mg of imatinib free base, Applicant believes that the rejections under sections 102 and 103 are overcome” (See Remarks, pages 8-9). 
The above arguments are not persuasive or sufficient to overcome the rejections. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Pitsiou et al teach administration of imatinib via nebulization to treat pulmonary hypertension. Pascoe et al disclose that the same therapy is effective in the treatment of pulmonary hypertension and pulmonary arterial hypertension. Pascoe et al also teach that pulmonary arterial hypertension can be successfully treated with COMPOUND I, or pharmaceutically acceptable salt thereof (See [0003], [0005] and [0007]).  Pascoe et al further disclose “a starting dose corresponding to 400 mg of COMPOUND I free base daily can be recommended”. 
 Accordingly, the combined references would have motivated one of ordinary skill in the art to practice Pitsiou et al’s method for patients suffering from PAH as well as PH with a formulation comprising imatinib as taught by Pascoe et al.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
In other words, there is no evidence of an inventive step. 
Applicants request for the Double Patenting rejections of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 1-6 and 8-9 remain rejected. Claims 10-34 are withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616